Niblack, J.
Thomas Murphy, the appellant, was indicted for selling less than a quart of intoxicating liquor, without a license, to one Samuel Baldon, on the 19th day of October, 18184, and, in disregard of a motion to quash the indictment, was tried and convicted of the offence with which he was thus charged. The precise question involved in this appeal was considered and decided in the case of Murphy v. State, 106 Ind. 96, and upon the authority of that case the judgment in this case can not be sustained.
The judgment is reversed, and the cause remanded, with instructions to sustaip the motion to quash the indictment.